Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Lattuda et al.			:	DECISION ON REQUEST FOR
Patent No. 10,781,188				:	RECONSIDERATION OF PATENT
Issue Date: September 22, 2020		:	TERM ADJUSTMENT AND 
Application No. 16/060,577			:	NOTICE OF INTENT TO ISSUE
Int’l Filing Date: December 12, 2016		:	CERTIFICATE OF CORRECTION
Attorney Docket No. 01122.0044-00000	:		


This is a decision on the request under 37 C.F.R. § 1.705 filed October 16, 2020, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by ninety-six (96) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by ninety-six (96) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by       ninety-six (96) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction